ORDER
' PER CURIAM.
Darrell Woods (“Defendant”) appeals from the judgment of the trial court upon *10his convictions for second-degree domestic assault, Section 565.073, RSMo Cum.Supp. 2011,1 unlawful use of a weapon, Section 571.030.1(4), third-degree domestic assault, Section 565.074, and tampering with a victim, Section 575.270, Defendant contends the trial court: (1) plainly erred in denying his timely, clear, and unequivocal request to represent himself; (2) clearly erred in denying his motion to dismiss his case for a violation of his right to a speedy trial; and (3) clearly erred in denying his motion for judgment of acquittal at the close of all the evidence.
We have reviewed the-briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo Cum. Supp. 2011.